Citation Nr: 0311951	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-18 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as urethritis and/or benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from November 
1950 and retired in January 1972 with over 20 years of 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in March 2002.  A transcript of the 
hearing testimony is associated with the claims file.

As a procedural matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

In August 2002, the Board denied the veteran's claims of 
entitlement to service connection for a lung disorder, a 
heart murmur and hypertension.  At that time, the Board chose 
to undertake additional development of the evidence in this 
case regarding the issues of entitlement to service 
connection for a low back disorder and a genitourinary 
disorder pursuant to 38 C.F.R. § 19.9(a)(2).  Additional VA 
medical records and VA examinations were obtained.  Since 
undertaking the aforementioned development, the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  These provisions allowed the 
Board to develop evidence and to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  Therefore, a remand to the 
agency of original jurisdiction for corrective action is 
needed.

Nonetheless, because the medical evidence is unequivocally 
favorable to the veteran on the issue of entitlement to 
service connection for a low back disorder and no prejudice 
will result in a complete grant of the benefit, that issue 
will be discussed below.  The remaining issue of entitlement 
to service connection for a genitourinary disorder will be 
discussed only in the remand section.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for a low back disorder and 
has notified him of the information and evidence necessary to 
substantiate his claim.

2.  The medical evidence of record indicates that the 
veteran's low back disorder is "as likely as not" related 
to his period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a low 
back disorder was incurred in service.  38 U.S.C.A. §§ 1111, 
1113, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he injured his back while serving 
in combat in Korea, that his back continued to bother him 
throughout his remaining period of active duty, that it has 
progressively gotten worse, and that his current diagnosis of 
degenerative disc disease of the lumbar spine is related to 
his in-service back low injury.  

After a review of the evidence, the Board finds that the 
claim should be granted.  To this end, the Board places 
significant probative value on an April 2003 VA orthopedic 
examination, undertaken during Board Development for the 
purpose of addressing whether the veteran's low back disorder 
was related to his period of military duty.  The veteran 
reported a history of injuring his back during the Korean War 
while throwing a satchel charge while under enemy fire.  
Although the medical records during that time frame were 
missing, the examiner reflected that the veteran complained 
of low back pain in 1964, that he checked "yes" for back 
trouble at the time of service separation, and that chronic 
back pain was listed in the physician's summary on the Report 
of Medical History.  

After a physical examination, the examiner concluded that it 
was as likely as not that the veteran had low back problems 
at the time of his discharge from service and that he had 
continued to have chronic recurrent episodes of low back pain 
over the years.  He concluded that the history and physical 
examination were compatible with the prior findings of 
degenerative disc disease, as had been noted in 1999.  Based 
on the evidence outlined above and, as no contrary evidence 
is of record, the Board finds that service connection is 
warranted for a low back disorder. 

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for a low 
back disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits. 


REMAND

Notwithstanding the above, the Board finds that a remand is 
needed with respect to the issue of entitlement to service 
connection for a genitourinary disorder.  Because of the 
court decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand of this issue is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a genitourinary disorder in 
light of the additional evidence added to 
the claims folder since the last 
Supplemental Statement of the Case (SSOC).

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC 
on the issue.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


